Motion for reargument of this court’s decision and order entered on October 23, 1990 (166 AD2d 319) granted to extent of deleting the last full paragraph of the second page thereof and substituting therefor the following: "Sherber’s obligation to pay off the outstanding loan balance does not accrue until actual payment is made by Studley (Mars Assocs. v New York City Educ. Constr. Fund, 126 AD2d 178, lv dismissed 70 NY2d 747). Accordingly, Supreme Court properly limited relief to the amount paid to Chemical Bank by plaintiff.” Concur—Kupferman, J. P., Asch, Smith and Rubin, JJ.